DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 8/24/22.
2.	The present application is being examined under the pre-AIA  first to invent provisions.
3.	Claims 2-14 are currently pending.
4.	Claims 2-14 are previously presented. Claims 1 and 15-17 are cancelled.  

Response to Arguments
                                    Response: 37 C.F.R. § 1.132 Affidavit
5.    Applicants argue:
“For at least the reasons I set forth below, I disagree with the Examiner’s conclusion that the claimed invention would have been obvious to a person having ordinary skill in the art at the time of the invention based on the disclosure and teachings of the references listed above” (Remarks: page 4 of Affidavit)

6.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the Cozzini et al. reference teaches an analysis of the enthalpic and entropic contributions of the interacting atoms in protein-ligand complexes, see Abstract of Cozzini et al. reference.  The Gapsys et al. reference teaches an estimation of the free energies. The Olsson et al. reference teaches experimental values of free energies, where the change in enthalpy and the change in entropy are used in a constrained random model, where a probability of those values are used in statistical testing, see Abstract, Pg. 1609, right col., 1st – 2nd paragraph, “A model of the effect of the affinity window, etc.” and Pg. 1617, left col., Creation of model distributions of thermodynamic values, 3rd – 4th paragraph, “A constrained random model, etc.” of the Olsson et al. reference.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. and Gapsys et al., since the enthalpic and entropic values are being analyzed to determine the free energies of the ligand binding and in the Cozzini et al. reference this concept is occurring where the enthalpic and entropic contributions are water molecules, see Cozzini et al., Abstract and Pg. 21, Conclusion, 1st – 2nd paragraph.  In the Gapsys et al. reference this concept is occurring where binding free energies are estimated by calculating the work distributions for transitions between states, see Gapsys et al., Abstract, Pg. H, Conclusion.
	Also, the Young et al. reference teaches enumerating the thermodynamic properties of water molecules solvating an active site of a protein in its apostate, see Abstract and paragraph [0007] of the Young et al. reference.  It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. of having ligands that form a protein, where the release of water molecules from the protein active site are associated with a hydrophobic interaction, since the water molecules are contributed to the binding free energy of a protein. 
	The Mandell et al. reference teaches designing peptides or peptide-like molecules, see paragraph [0027] of the Mandell et al. reference.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands, since the designing of peptides or peptide analogue molecules capable of binding to and/or otherwise modulating the function of protein targets having known amino acid sequences are relative to the free energy of the amino acid transfer into bulk phases.
	The Garcia-Moreno et al. reference teaches determining the pKa of an internal amino acid of a protein and mapping the folding free energy landscape of a protein, see paragraph [0009] of the Garcia-Moreno et al. reference.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the error distribution of the free energy differences, since introducing internal ionizable groups into the hydrophobic interior of a protein, the folded forms of proteins are destabilized.
The Samudrala et al. reference teaches finding the best set of interactions in a protein structure, see Abstract and Pg. 288, 2nd – 3rd paragraph, “Our goal is to find the best set, etc.” of the Samudrala et al. reference.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands, since having an algorithm that uses graph theory to predict a protein structure, the ability to construct accurate comparative models of interactions in a protein structure can be accomplished.
The Padilla et al. reference teaches mining and analyzing gene expression data to generate clinically relevant information, see Abstract and paragraphs [0008] – [0009] of the Padilla et al. reference.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands, since the use of a Markov net probabilistic model to model the known probabilities of the multiple outcomes of the patient's records, the ability to analyzing and mine gene expressing data in connection with a disease diagnosis.
The El Ghaoui et al. reference teaches classifying multi-dimensional biological data, see Abstract and paragraph [0005] of the El Ghaoui et al. reference.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands, since each gene expression dataset of the plurality of gene expression datasets including a set of gene expression levels and a set of gene expression intervals, the ability to predict a biological activity or a biological state of a biological can be accomplished.
The other arguments given by the inventor recite the same substantive arguments that are given in the remarks submitted by the applicant.  The response to these remarks are shown below.

                                               Response: 35 U.S.C.  § 112
7.    Examiner Response:
Applicant’s arguments, see page 5, filed 8/24/22, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 15-17 has been withdrawn. 

                                           Response: 35 U.S.C.  § 101
8.    Examiner Response:
Applicant’s arguments, see page 5, filed 8/24/22, with respect to the 35 U.S.C. 101 rejection have been fully considered.  Claims 15-16 have been cancelled with the recent submission of the claims.  The 35 U.S.C. 101 rejection of claims 15-16 has been withdrawn. 
                                            Response: 35 U.S.C.  § 103
9.    Applicants argue:
“Examples of probabilistic models are described in the specification and include using
“the Maximum Likelihood method and assuming Gaussian distribution for the calculated free
energies” (11:8-15:8). Abel Decl., 412. In ideal conditions, the sum of free energy differences
along a closed thermodynamic cycle would be zero (8:18-9:13). /d. In practice, the sum is not
zero because there are errors associated with calculated relative free energies (9:6-9:13). /d.
These errors in relative free energy calculations compared to experimental values can be due to
the difference of the force field used in simulation compared to the true potential energy surface
of the system, or due to nonconvergence, either because of random or incomplete sampling of
the phase space, or because of biases in the free energy estimator (9:19). /d. Thus, in practical
free energy calculations that are run with a finite amount of sampling time and potential bias, the
calculated free energy difference between two ligands may depend on the initial configuration of
the simulation (9:19-10:5). /d. By repeating the same relative free energy calculation an infinite
number of times starting from different initial configurations and different random seeds for the
velocities, the calculated free energies can have a distribution, such as a Gaussian distribution
(10:6-10:8). Jd. A method for prediction such as the Maximum Likelihood method can then
predict the free energy difference and the associated error for the prediction between two ligands
based on the distribution (10:8-11:7). Jd. The hysteresis of the cycle closure in the provided
example is also Gaussian distributed with an average of zero (13:4-13:6, 14:1-14:4), and the
equations to determine the probability that a given calculation generates a certain hysteresis
value for the cycle closure can be found in the specification (4:1-4:10). /d.
In the Office Action on pages 20-21 and 24-25, the Office cites to Olsson on page 1608,
left col., last paragraph, page 1609, right col., 1st-2nd paragraph, pages 1612-1613, right col.,
last paragraph, page 1617, Creation of model distributions of thermodynamic values, 1‘ -3™
paragraph, and Figs. 2A and 5C as allegedly disclosing this element. In particular, the Office
states that he: “considers the statistical analysis being performed from the resampling of the
experimental data, to be the determination of the differences of free energy and error
distributions, since free energy differences and error distributions are determined from this analysis, where they're compared to the experimental data, see Pg. 1608, left col., last paragraph,
"ITC measures the DH of a binding, etc.", Pg. 1609, right col., 1 -2"4 paragraph, "A model of
the effect of the affinity window, etc.", Pgs. 1612-1613, right col., last paragraph, "How robust is
this test of significance, etc.", Pg. 1617, Creation of model distributions of thermodynamic
values, 1‘'— 3 paragraph, "Model datasets were created by random, etc." and Figs. 2A and 5C
of the Olsson et al. reference.”
Applicants disagree with the Office’s assessment of Olsson. Abel Decl., 13-14. Olsson
reports studying the extent of enthalpy-entropy compensation in protein-ligand interactions by
creating quantitative models of the effects of experimental constraints on isothermal titration
calorimetry (ITC) measurements (Olsson, Abstract). Jd. ITC is a technique for measuring the
enthalpy of a binding reaction directly through the heat output or input associated with a titrated
reaction at constant temperature, and free energy is found from a nonlinear regression analysis of
the titration curve (Olsson, page 1608, left col., last paragraph). Jd. These measurements are
“wet” chemistry measurements, not computer calculations. /d.
From the Office Action, it is unclear what disclosure in Olsson the Office considers to
correspond to the claimed “probabilistic model.” Abe/ Decl., 415. The Office refers to a
“statistical analysis” but a statistical analysis does not imply the use of a probabilistic model. /d.
The Office quotes a series of phrases in Olsson that presumably support the Office’s contention
that Olsson teaches a statistical analysis being a determination of differences of free energy and
error distributions, but the Office’s logic is unclear. /d. Regardless of this, applicants do not
understand these phrases to imply disclosure of “determining, using a probabilistic model, the
free energy differences and error distributions about those free energy differences along each of
the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude
observed for the closed thermodynamic cycles,” and neither would a person of ordinary skill in
the art. /d.
While Olsson does use the term “probabilistic model” (see, page 1609, col. 2), this model
is not a probabilistic model for determining “the free energy differences and error distributions
about those free energy differences along each of the legs of the closed thermodynamic cycle
that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic
cycles” as claimed. Abe/ Decl., 916. Rather, the “probabilistic model” of Olsson is a quantitative
model of the effects of experimental constraints on ITC experiments created to examine the
extent of enthalpy-entropy compensation in protein-ligand interactions. Olsson describes an
“affinity window” as “the range of [free energy] values that are accurately measurable using the
most common direct ITC method” (Olsson, page 1608, right col., 1st paragraph). /d. The
distribution of ITC measurements of free energy is used to estimate the probability of an
experiment being successfully performed, and this probability forms a basis for modeling the
effects of the affinity window (Olsson, Fig. 2A). /d. Thus a “probabilistic model for the effects
of the affinity window” can be created from the distribution of free energy values from databases
of ITC experiments (Olsson, page 1609, right col., 1$t- 2" paragraph). Jd.” (Remarks: pages 7-9)
10.    Examiner Response:
	The examiner respectfully disagrees.  The applicant states in their arguments that there are examples of probabilistic models within the specification and that the Olsson et al. reference doesn’t teach subsection 2a that states “determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”.  The examiner notes that the claim language states that a probabilistic model is used, but does not state the type of probabilistic model.  As stated in the Non-Final office action dated 2/24/22, random free energy values from the experimental data are randomly selected from the original experimental dataset as well as values for the change in enthalpy and the change in entropy.  The addition of errors is added with those values that produces trial values for the free energy, change in enthalpy and the change in entropy.  Using the trial values, a probability is conducted to construct a constrained random model, where a statistical analysis is performed.  The examiner notes that a statistical analysis is being performed where the free energy differences and error distributions about those free energy differences are being determined.  The examiner considers the statistical analysis being performed from the resampling of the experimental data, to be the determination of the differences of free energy and error distributions, since free energy differences and error distributions are determined from this analysis, where they’re compared to the experimental data.  The examiner notes that a probabilistic model is a statistical model, where a statistical analysis can be conducted, see definition of probabilistic modeling in the file wrapper dated 2/24/22.  This demonstrates that there’s a probabilistic model being used in determining the free energy differences and error distributions about the free energy differences, see Pg. 1609, right col., 1st – 2nd paragraph, “A model of the effect of the affinity window, etc.”, Pgs. 1612 right col. 1st paragraph, – Pg. 1613 left col., “Comparison of the θ [Fig. 5(A)] and ϕ [Fig. 5(C)], etc.” and Pg. 1617, left col., Creation of model distributions of thermodynamic values, 3rd – 4th paragraph, “A constrained random model, etc.” of the Olsson et al. reference.

11.    Applicants argue:
	“Applicants also disagree with the Office’s rationale for combining the teachings of
Olsson, Cozzini, and Gapsys where, at page 25 of the Office Action, the Office states “because
Olsson et al. teaches that by analyzing enthalpy-entropy compensation in protein-ligand
interactions, the ability to know that the increase in strength of an interaction (more favorable
enthalpy) will result in reduction in freedom (reduction in entropy) (Olsson et al. (Pg. 1615,
Discussion, 1“ paragraph, "The analyses presented here have demonstrated, etc."). Abel Decl,
q17.
Applicants find the Office’s logic here difficult to follow and do not agree with it. Abe/
Decl., 418. At the time of the invention, a person of ordinary skill in the art would not have
applied the techniques of Olsson to the techniques of Cozzini and Gapsys because the
investigation of Olsson is not relevant to the problems of Cozzini or Gapsys. /d. Olsson
discloses creating quantitative models of the effects of experimental constraints on experimental
measurements, and performing statistical analysis of the experimental data to examine the extent
of enthalpy-entropy compensation in protein-ligand interactions (Olsson, Abstract). Jd. Cozzini
is specifically focused on the problem of computationally evaluating the enthalpic and entropic
contributions of water molecules in protein-ligand complexes (Cozzini, Abstract), while Gapsys
discloses estimating free energies by calculating the work distributions for transitions between
states that involve the introduction and annihilation of particles (Gapsys, Abstract, Introduction).
Id. A person of ordinary skill in the art would not have applied the statistical analysis of
experimental data techniques of Olsson to the free energy calculation techniques of Cozzini and
Gapsys. Id.” (Remarks: page 9) 

12.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that the Cozzini et al. reference teaches an analysis of the enthalpic and entropic contributions of the interacting atoms in protein-ligand complexes, see Abstract of Cozzini et al. reference.  The Gapsys et al. reference teaches an estimation of the free energies, see Abstract and Pg. B, left col.,2nd paragraph, “Here, we show that, due to the nature of the, etc.”, of the Gapsys et al. reference.  As stated above in section 8 of the current office action, the Olsson et al. reference teaches experimental values of free energies, where the change in enthalpy and the change in entropy are used in a constrained random model, where a probability of those values are used in statistical testing, see Abstract, Pg. 1609, right col., 1st – 2nd paragraph, “A model of the effect of the affinity window, etc.” and Pg. 1617, left col., Creation of model distributions of thermodynamic values, 3rd – 4th paragraph, “A constrained random model, etc.” of the Olsson et al. reference.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. and Gapsys et al., since the enthalpic and entropic values are being analyzed to determine the free energies of the ligand binding and in the Cozzini et al. reference this concept is occurring where the enthalpic and entropic contributions are water molecules, see Cozzini et al., Abstract and Pg. 21, Conclusion, 1st – 2nd paragraph.  In the Gapsys et al. reference this concept is occurring where binding free energies are estimated by calculating the work distributions for transitions between states, see Gapsys et al., Abstract, Pg. H, Conclusion.

13.    Applicants argue:
“Claim 2 also requires “b. determining a most probable free energy difference for each 
leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a) to provide a probabilistic determination.” Examples of determining a most probable free energy
difference can be found in the Application and include using the Maximum Likelihood method
to predict the free energy difference between two ligands based on a distribution such as a
Gaussian distribution (10:8-11:7). Abe/ Decl., 419.
In the Office Action on page 26, the Office notes that the phrase “most probable free
energy difference” is not defined in the claims and relies on Young at [0009], [0016]-[0021],
[0039], [0077], [0089], and Figs. 5-10 as allegedly disclosing “the affinity difference of AAG for
the 3 and 5 parameters to be the most probable free energy difference, since these are the
predicted values from the optimized 3 and 5 parameters functionals,” which the Office considers
to correspond to a “most probable free energy difference.” Firstly, the phrase is clear to me on its
face and means the free energy difference with the highest probability based on the probability
model referred to in the claim. Abe/ Decl., 420. A person of ordinary skill would certainly
understand this. Id.
Young fails to disclose “using a probabilistic model” to determine “the free energy
differences and error distributions about those free energy differences along each of the legs of
the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed
for the closed thermodynamic cycles.” Abel Decl., (21. Rather, the cited portions of Young
disclose computing free energy gain “of a ligand atom displacing a hydration site” and
“calculating a difference in binding free energy between two ligands, the difference
corresponding to the difference in the free energy gain from water displacement” with 3- and 5-
parameter functionals (Young at [0009], [0039]). /d. So, even if the affinity difference did
correspond to a most probable free energy difference, it does not correspond to a “most probable
free energy difference for each leg in the closed thermodynamic cycle included in the
probabilistic model determined in step (a) to provide a probabilistic determination.” Id. Further,
when a given ligand binding mode (1.e. a user specified geometry) is scored with either the 3-
and 5-parameter functionals, the identical solvent displacement free energy will be reported each
and every time for each specified ligand binding mode. /d. Thus, it is not possible using the
technology reported in Young to observe any calculation hysteresis along closed cycles, let alone attempt to construct a probabilistic model of the calculations hysteresis; ergo, a person of
ordinary skill would have considered the technology reported by Young to be irrelevant to the
subject matter of claim 2. Id.” (Remarks: pages 10-11)

14.    Examiner Response:
	The examiner respectfully disagrees.  The examiner first notes that the Young et al. reference was not used to reject the limitation of claim 2 that states “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”, therefore the applicant’s argument is moot.  The examiner further notes that regarding the limitation of claim 2b that states “b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a)”, the examiner considers the affinity difference of ΔΔG for the 3 and 5 parameters to be the most probable free energy difference, since these are the predicted values from the optimized 3 and 5 parameters functionals, see paragraph [0016] – [0021], paragraph [0039], paragraph [0077], paragraph [0089] and Figs. 5-10 of the Young et al. reference.  Also, as mentioned in the Non-Final office action dated 2/24/22, the phrase “most probable free energy difference” is not defined, therefore under the broadest reasonable interpretation, the examiner gave an interpretation of phrase as shown above.  Further, the examiner considers the predicted free energy difference to be the probabilistic model, since the probabilistic model is being used to determine the free energy differences and error distributions of those free energy differences along each leg of the thermodynamic cycle, see paragraph [0077] and Figs 3-4 of the Young et al. reference.

15.    Applicants argue:
“Claim 2 also requires “c. determining a most probable error associated with the most
probable binding free energy difference for each ligand pair along each leg in the closed
thermodynamic cycle from the probabilistic determination in step (b).” Examples of determining
a most probable error associated with the most probable binding free energy difference can be
found in the specification, and include using the Maximum Likelihood method to predict the free
energy difference and the associated error for the prediction between two ligands based on a
distribution such as a Gaussian distribution (10:8-11:7). Abel Decl., 422.
On page 26 of the Office Action, the Office again states a “most probable error” is
undefined in the claim and relies on Young at [0057]-[0058], [0077], and [0093] as allegedly
disclosing “the most probable error [is] error that resulted from the functionals, since this error is
estimated with the leave-one-out cross validation.” This phrase is also clear on its face and
means the error with the highest probability based on the probability model. Abel Decl., 423.
A person of ordinary skill would have understood this. Id.
As noted above, Young fails to disclose “using a probabilistic model” to determine “the
free energy differences and error distributions about those free energy differences along each of
the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude
observed for the closed thermodynamic cycles.” Abe/ Decl., (24. Rather, the cited paragraphs of
Young disclose estimating the error of the 3- and 5-parameter functionals which predict free
energy gain using leave-one-out cross validation (Young at [0058], [0077], [0093]). Id. As
would have been understood by a person of ordinary skill, the use of leave-one-out cross
validation does not yield a probabilistic model of the error distributions of free energy difference
values themselves, rather only an error associated with fitting of displayed solvent functional
parameter values, and is thus irrelevant to the “most probable error” as claimed. Id.” (Remarks: page 11)

16.    Examiner Response:
	The examiner respectfully disagrees. As stated in the Non-Final office dated 2/24/22, the phrase “most probable error" is not defined within the claims.  The applicant states that the phrase “most probable error" means the error with the highest probability based on the probability model.  The examiner notes that the claim language does not define what the phrase “most probable error” is.  Under the broadest reasonable interpretation, the examiner considers the most probable error to be error that resulted from the functionals, since this error is estimated with the leave-one-out cross validation, see paragraphs [0057] – [0058] and paragraph [0077] of the Young et al. reference.  Also, in paragraph [0093] of the Young et al. reference, there’s another example of the parameters of displaced-solvent functionals being optimized to reproduce the measured differences in the binding affinity between each of the congeneric ligand pairs.  Further, as stated in section 12 of the current office action, the examiner considers the predicted free energy difference to be the probabilistic model, since the predicted free energy differences of the Young et al. reference are the differences in the free energy between the congeneric ligand pairs and the probabilistic model is being used to determine the free energy differences and error distributions of those free energy differences along each leg of the thermodynamic cycle.

17.    Applicants argue:
“Claim 2 further requires “d. identifying which of the ligands form complexes with the
protein based on the relative binding free energies and most probable errors determined in step
(c).” On page 27 of the Office Action, the Office relies on Young at [0010], [0030], [0040], and
[0058] as allegedly teaching: “A three-dimensional hydration thermodynamics map of the protein active site is constructed to analyze the thermodynamic information that is extracted from
the solvating water. The Office considers the construction of the three-dimensional hydration
thermodynamics map to be the outputting of values representing the binding of free energies and
errors, since the three-dimensional hydration thermodynamics map illustrates the binding
affinities of congeneric compounds that bind to this type of protein. Also, a color code is used to
represent the energetic and entropic properties of the displayed hydration sites.”
Applicants disagree. Abe/ Decl., 9925-26. Because Young fails to disclose “using a
probabilistic model” to determine “the free energy differences and error distributions about those
free energy differences along each of the legs of the closed thermodynamic cycle that
probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic
cycles,” Young does not disclose identifying ligands as recited in step (d). Rather, the cited
paragraphs of Young disclose calculating the thermodynamic properties of water molecules at
the active site of a protein as well as the relative binding affinities of compounds that bind to this
protein (Young at [0030], [0040]). A person having ordinary skill in the art would have
understood this. Id.” (Remarks: pages 11-12)

18.    Examiner Response:
	The examiner notes that a three-dimensional hydration thermodynamics map of the protein active site is constructed to analyze the thermodynamic information that is extracted from the solvating water.  As stated in the Non-Final office dated 2/24/22, the examiner considers the construction of the three-dimensional hydration thermodynamics map to be the outputting of values representing the binding of free energies and errors, since the three-dimensional hydration thermodynamics map illustrates the binding affinities of congeneric compounds that bind to this type of protein.  Also, from the three-dimensional hydration thermodynamics map, ligands that form complexes with the protein are being identified, since as stated above, values representing the binding of free energies and errors are outputted from the hydration thermodynamics map.  Further, a color code is used to represent the energetic and entropic properties of the displayed hydration sites.

19.    Applicants argue:
	“
    PNG
    media_image1.png
    231
    645
    media_image1.png
    Greyscale

The Office relies on Cozzini at page 7, Free Energy Perturbation and Thermodynamic
Integration Methods, Ist paragraph, and Scheme 1 (Action, page 12). The cited portions disclose
the thermodynamic cycle employed in “free energy perturbation approach for calculating relative
free energies of binding between two ligands ... and a given receptor” (Cozzini at page 7, Free
Energy Perturbation and Thermodynamic Integration Methods, Ist paragraph, Scheme 1).
The cited portions also disclose the following equations used in FEP calculations:

    PNG
    media_image2.png
    233
    347
    media_image2.png
    Greyscale

The equations presented in Cozzini are irrelevant to the function in claim 4 that is minimized when “determining a set of free energy values for each leg.” Abel Decl.. 9927-29.
Accordingly, claim 4 should be allowable for this reason in addition to the reasons for its
base claim.” (Remarks: pages 12-13)

20.    Examiner Response:
	The examiner respectfully disagrees.  The claim language of claim 4 states “determining a set of free energy values for each leg minimizes a function 

    PNG
    media_image3.png
    63
    97
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    183
    566
    media_image4.png
    Greyscale

The Cozzini et al. reference is determining a set of free energy values for ligands.  The equation in the Cozzini et al. reference is not the same as the claimed equation, however, the result from the equation is the same as what is being claimed, see Pg. 7, Free Energy Perturbation and Thermodynamic Integration Methods, 1st paragraph, “From a thermodynamic point of view, the most, etc.”, Scheme 1 of the Cozzini et al. reference.

21.    Applicants argue:
“Claim 6 depends from claim 2 and requires: “wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a).”
The Office relies on Mandell et al. (U.S. 2003/0176656) (hereinafter, “Mandell’) at [0097] - [0100], and [0106] - [0110] as allegedly disclosing this element. (Action, page 16).
The cited paragraphs of Mandell use a Gaussian process that “maximizes the entropy ...
in the all poles power spectral transformation” and a “complex Morlet continuous wavelet
transformation” for creating “mode-matched peptides that have a high probability of binding to
and/or modulating the function of target peptides, polypeptides, or proteins.” (Mandell at [0099],
[0105], [0073]).
First, Mandell fails to cure the deficiencies of Cozzini, Gapsys, Olsson, and Young
because like Cozzini, Gapsys, Olsson, and Young, Mandell fails to disclose “using a
probabilistic model” to determine “the free energy differences and error distributions about those
free energy differences along each of the legs of the closed thermodynamic cycle that
probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”
as required by claim 2. Thus, even if the Office’s reliance on Mandell were reasonable, the prior
art would still not render obvious “[t]he method of claim 2, wherein a Gaussian distribution is
assumed in the construction of the probabilistic model of the observed hysteresis magnitude in
step (a)” because the method would not include the probabilistic model in claim 2 step (a).
Second, person of ordinary skill in the art would not apply the techniques of Mandell to
the techniques of Cozzini, Gapsys, Olsson, and Young. Cozzini, Gapsys, Olsson, and Young are
at least related to free energy calculations. Mandell focuses on the algorithmic design of peptides
for binding or modulation of the functions of receptors or other proteins. Abel Decl., 30-31.
Accordingly, claim 6 should be allowable for this reason in addition to the reasons
discussed above for its base claim.” (Remarks: pages 13-14)

22.    Examiner Response:
The examiner notes that in the Mandell et al. reference a Gaussian process is conducted in the computation of the maximum entropy power spectral transformations. This demonstrates that there’s a Gaussian distribution in the construction of a probabilistic process, since the peptide design has ligands having a high probability of binding to and/or otherwise modulating the activity of the target polypeptide or protein, see paragraphs [0097] – [0100] and paragraph [0106] – [0110] of the Mandell et al. reference.  Also, as explained above in section 12 of the current office action, the examiner considers the predicted free energy difference to be the probabilistic model, since the predicted free energy differences of the Young et al. reference are the differences in the free energy between the congeneric ligand pairs and the probabilistic model is being used to determine the free energy differences and error distributions of those free energy differences along each leg of the thermodynamic cycle.

23.    Applicants argue:
“Claim 7 depends from claim 2 and requires: “wherein the error distribution associated
with the free energy simulations is assumed to be uniform in step (a).”
The Office relies on Cozzini at page 11, right col., 1st paragraph, and page 13, Empirical
Force Fields, 1st paragraph.
The cited portions of Cozzini disclose evaluating the reliability of DrugScore, a
“knowledge-based scoring function[] for binding affinity estimation” (Cozzini, page 11, right
col., 1st paragraph, page 9, Knowledge-Based Potentials, 1st paragraph). These knowledge-based
scoring functions are “derived by calculating experimentally observed frequencies of non-bonded pairs of atoms in sets of training complexes” (Cozzini, page 11, right col., 1st paragraph,
page 9, Knowledge-Based Potentials, 1st paragraph). The cited paragraphs also disclose
evaluating the performance of “empirical force fields” approach to estimating the free energy of
binding, where the “coefficients are obtained by fitting the experimental data derived from a training set of ligand-protein complexes for which binding affinities and three-dimensional
structures are available” (Cozzini, page 13, Empirical Force Fields, 1st paragraph).
The functions disclosed in Cozzini for estimating binding affinities or free energy of
binding are irrelevant to the “error distribution associated with the free energy simulations” of
claim 7. Abel Decl., 9932-33.
Accordingly, claim 7 should be allowable for this reason in addition to the reasons
discussed above for its base claim.” (Remarks: pages 14-15)

24.    Examiner Response:
The examiner notes that the in the Cozzini et al., the free energy binding is expressed as the sum of the partial free energy terms corrected by a weighting coefficient in equation 15 of the Cozzini et al. reference.  The standard deviation (error) of the training set of complexes gives an value for the error.  The examiner considers the standard deviation to be uniform, since the standard deviation is for all the ligand-protein complexes in the training set, see Pg. 11, right col., 1st paragraph, "Another PMF, named DrugScore, was derived, etc." and Pg. 13, Empirical Force Fields, 1st paragraph, “In order to obtain fast scoring, etc.” of the Cozzini et al. reference.

25.    Applicants argue:
“Claim 8 depends from claim 2 and requires: “wherein the error distribution associated
with the free energy simulations is assumed to be additive with a Bennett error in step (a).”
The Office relies on Garcia-Moreno et al. (U.S. 2012/0258518) (hereinafter, “Garcia-
Moreno”) at [0087]-[0088] as allegedly disclosing “the determination of pKa values from the
difference in thermodynamic stability of the background protein and the Glu substituted proteins
[is] additive with the Bennett error, since the Bennet acceptance ratio method is used to calculate
free energy and errors for each free energy, see paragraph [0160] of the specification” (Action,
page 17).
The cited paragraphs disclose examining “the ability of a globular protein to tolerate
charges at internal positions” (Garcia-Moreno at [0087]-[0088]).
However, Garcia-Moreno fails to cure the deficiencies of Cozzini, Gapsys, Olsson, and
Young because like Cozzini, Gapsys, Olsson, and Young, Garcia-Moreno fails to disclose “using
a probabilistic model” to determine “the free energy differences and error distributions about
those free energy differences along each of the legs of the closed thermodynamic cycle that
probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”
as required by claim 2.
Thus, even if the Office’s reliance on Garcia-Moreno were reasonable, the prior art
would still not render obvious “[t]he method of claim 2, wherein the error distribution associated
with the free energy simulations is assumed to be additive with a Bennett error in step (a)”
because the method would not include the probabilistic model in claim 2 step (a).
Moreover, a person of ordinary skill in the art would not apply the techniques of Garcia-
Moreno to the techniques of Cozzini, Gapsys, Olsson, and Young. Cozzini, Gapsys, Olsson, and
Young are at least related to free energy calculations. Garcia-Moreno focuses on incorporating
internal polar and ionizable groups in proteins. Abe/ Decl., 9934-35.

Accordingly, claim 8 should be allowable for this reason in addition to the reasons
discussed above for its base claim.” (Remarks: pages 15-16)

26.    Examiner Response:
The examiner notes that in the Garcia-Moreno et al. reference, there’s a determination of pKa values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins.  The examiner considers the determination of pKa values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins to be additive with the Bennett error, since the Bennet acceptance ratio method is used to calculate free energy and errors for each free energy, see paragraph [0160] of the specification and paragraphs [0087] – [0088] of the Garcia-Moreno et al. reference.

Claim Rejections - 35 USC § 103
27.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 9-10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18) in view of online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al. in further view of online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18) in further view of Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18).

Examiner’s note: Regarding the limitation of claim 2 that states “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”, the examiner notes that a statistical analysis is being performed where the free energy differences and error distributions about those free energy differences are being determined.  The examiner considers the statistical analysis being performed from the resampling of the experimental data, to be the determination of the differences of free energy and error distributions, since free energy differences and error distributions are determined from this analysis, where they’re compared to the experimental data, see Pg. 1608, left col., last paragraph, “ITC measures the Δ H of a binding, etc.”, Pg. 1609, right col., 1st -2nd paragraph, “A model of the effect of the affinity window, etc.”, Pgs. 1612-1613, right col., last paragraph, “How robust is this test of significance, etc.”, Pg. 1617, Creation of model distributions of thermodynamic values, 1st – 3rd paragraph, “Model datasets were created by random, etc.” and Figs. 2A and 5C of the Olsson et al. reference.
Regarding the limitation of claim 2 that states “ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies”, in paragraph [0089] of the Young et al. reference the binding affinities of the compounds are being ranked.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. of having ligands that form a protein to incorporate the teachings of the Young et al. reference of ranking the binding affinities (free energies), where the ligands form complexes based on the binding affinity (free energies).    Also, the examiner notes that in paragraph [0086] of the Young et al. reference two ligands (1MQ6:XLD and 1FJS:Z34) were consistently the worst outliners in the set of ligands.  These ligands were out scored by ligands that placed larger aromatic groups at similar positions in the binding pocket, such as ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC.  The examiner considers the ligands that outscored ligands that were consistently the worst outliners as being the ranking of the different ligands, since there’s a determination of which ligands place larger aromatic groups in a binding pocket. 

With respect to claim 2, Cozzini et al. discloses “A structure-based drug design method” as [Cozzini et al. (Pg. 3 right col., 2nd paragraph, “The interaction of a protein with a ligand, etc.”)];
 “identifying a protein target of pharmacological interest” as [Cozzini et al. (Abstract, Pg. 1 Introduction, right col., 1st paragraph, “More protein targets of known three-dimensional, etc.”)];
“for each of the plurality of ligands, determining a relative strength of binding between the ligand and the protein to form a corresponding complex” as [Cozzini et al. (Abstract, Pg. 4, Binding Free Energy of Protein-Ligand Complexes, 1st – 2nd paragraph, “Free energy is arguably the most important general, etc.”, Pg. 6, Molecular Mechanics, Molecular Dynamics and Monte Carlo Simulations, 1st – 2nd paragraph, “Prediction of the strength of noncovalent, etc.”)];
While Cozzini et al. teaches identifying a protein target of pharmacological interest, Cozzini et al. does not explicitly disclose “identifying at least three different ligands for binding to the protein; calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs; calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle”
Gapsys et al. discloses “identifying at least three different ligands for binding to the protein” as [Gapsys et al., Pg. F, left col. Closed Cycle, 1st paragraph, “A closed thermodynamic cycle was, etc.”, Fig. 3A)] Examiner’s interpretation: The examiner considers the three different ligands to be G1, G2 and G3 as shown in Fig. 3A of the Gapsys et al. reference;
“calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs” as [Gapsys et al., Pg. F, left col. Closed Cycle, 1st paragraph, “A closed thermodynamic cycle was, etc.”, Fig. 3A)] Examiner’s interpretation: The examiner considers the two different ligands pairs to be G1, G2 and G2, G3.  This can be seen in Fig. 3A of the Gapsys et al. reference; 
“calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle” as [Gapsys et al., Pgs. F-G, sec. 3.1 Closed Cycle, 1st paragraph, “The results of the free energy, etc.”, Fig. 4)] Examiner’s interpretation: The hysteresis magnitude is 0.08 +- 0.50kJ/mol for the closed cycle;
Cozzini et al. and Gapsys et al. are analogous art because they are from the same field endeavor of analyzing protein-ligands interactions.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. by incorporating identifying at least three different ligands for binding to the protein; calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs; calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle as taught by Gapsys et al. for the purpose of proposing a novel formulation for a soft-core potential to be applied in nonequilibrium free energy calculations.
The motivation for doing so would have been because Gapsys et al. teaches that by proposing a novel formulation for a soft-core potential to be applied in nonequilibrium free energy calculations, the ability to provide a robust and accurate general purpose solution to alchemical free energy calculations can be accomplished (Gapsys et al. (Abstract).
While the combination of Cozzini et al. and Gapsys et al. teaches calculating the difference in free energy and determining a non-zero hysteresis magnitude for the thermodynamic cycle, Cozzini et al. and Gapsys et al. do not explicitly disclose “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”
Olsson et al. discloses “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles” as [Olsson et al. (Pg. 1608, left col., last paragraph, “ITC measures the Δ H of a binding, etc.”, Pg. 1609, right col., 1st -2nd paragraph, “A model of the effect of the affinity window, etc.”, Pgs. 1612-1613, right col., last paragraph, “How robust is this test of significance, etc.”, Pg. 1617, Creation of model distributions of thermodynamic values, 1st – 3rd paragraph, “Model datasets were created by random, etc.”, Figs. 2A and 5C)] Examiner’s interpretation:  The examiner notes that a statistical analysis is being performed where the free energy differences and error distributions about those free energy differences are being determined.  The examiner considers the statistical analysis being performed from the resampling of the experimental data, to be the determination of the differences of free energy and error distributions, since free energy differences and error distributions are determined from this analysis, where they’re compared to the experimental data;
Cozzini et al., Gapsys et al. and Olsson et al. are analogous art because they are from the same field endeavor of analyzing protein-ligands interactions.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. and Gapsys et al. by incorporating a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles as taught by Olsson et al. for the purpose of analyzing enthalpy-entropy compensation in protein-ligand interactions.
The motivation for doing so would have been because Olsson et al. teaches that by analyzing enthalpy-entropy compensation in protein-ligand interactions, the ability to know that the increase in strength of an interaction (more favorable enthalpy) will result in reduction in freedom (reduction in entropy) (Olsson et al. (Pg. 1615, Discussion, 1st paragraph, “The analyses presented here have demonstrated, etc.”).
While the combination of Cozzini et al., Gapsys et al. and Olsson et al. teaches determining a free energy difference from a probabilistic model, Cozzini et al., Gapsys et al. and Olsson et al. do not explicitly disclose “b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a); c. determining a most probable error associated with the most probable binding free energy difference for each ligand pair along each leg in the closed thermodynamic cycle from the probabilistic determination in step (b); d. identifying which of the ligands form complexes with the protein based on the relative binding free energies and most probable errors determined in step (c); ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies;  identifying one or more of the ranked ligands as candidates for the drug based on the ranking; and experimentally evaluating at least one of the identified ranked ligands.”
Young et al. discloses “b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a)” as [Young et al. (paragraph [0009], paragraph [0016] – [0021], paragraph [0039], paragraph [0077], paragraph [0089], Figs. 5-10)] Examiner’s interpretation: The examiner notes that the phrase “most probable free energy difference” is not defined within the claims.  The examiner considers the affinity difference of ΔΔG for the 3 and 5 parameters to be the most probable free energy difference, since these are the predicted values from the optimized 3 and 5 parameters functionals.  Also, the Examiner notes that paragraph [0016] – [0021] go into further detail of the 3 and 5 parameter functionals that are mentioned in paragraphs [0039], [0077] and [0089];
“c.  determining a most probable error associated with the most probable binding free energy difference for each ligand pair along each leg in the closed thermodynamic cycle from the probabilistic determination in step (b)” as [Young et al. (paragraph [0057] – [0058], paragraph [0077], paragraph [0093])] Examiner’s interpretation: The examiner notes that the phrase “most probable error" is not defined within the claims.  The examiner considers the most probable error to be error that resulted from the functionals, since this error is estimated with the leave-one-out cross validation.  Also, paragraph [0093] was added to give an example of the parameters of displaced-solvent functionals that were optimized to reproduce the measured differences in the binding affinity between each of the congeneric ligand pairs;
“d.  identifying which of the ligands form complexes with the protein based on the relative binding free energies and most probable errors determined in step (c)” as [Young et al. (paragraph [0010], paragraph [0030], paragraph [0040], paragraph [0058])] Examiner’s interpretation: A three-dimensional hydration thermodynamics map of the protein active site is constructed to analyze the thermodynamic information that is extracted from the solvating water. The Examiner considers the construction of the three-dimensional hydration thermodynamics map to be the outputting of values representing the binding of free energies and errors, since the three-dimensional hydration thermodynamics map illustrates the binding affinities of congeneric compounds that bind to this type of protein.  Also, a color code is used to represent the energetic and entropic properties of the displayed hydration sites;  
“ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies” as [Young et al. (paragraph [0086], paragraph [0089])] Examiner’s interpretation:  In paragraph [0089] of the Young et al. reference, the binding affinities (free energies) of the compounds are being ranked, which demonstrates that the ranking is based on calculated binding free energies, since the ranking of the binding affinities (free energies) results from the deletions of atoms from a compound.  It would be obvious to a person of ordinary skill in the art to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. of having ligands that form a protein to incorporate the teachings of the Young et al. reference of ranking the binding affinities (free energies), where the ligands form complexes based on the binding affinity (free energies).  Also, in paragraph [0086] of the Young et al. reference two ligands (1MQ6:XLD and 1FJS:Z34) were consistently the worst outliners in the set of ligands.  These ligands were outscored by ligands that placed larger aromatic groups at similar positions in the binding pocket, such as ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC.  The examiner considers the ligands that outscored ligands that were consistently the worst outliners as being the ranking of the different ligands, since there’s a determination of which ligands place larger aromatic groups in a binding pocket; 
“identifying one or more of the ranked ligands as candidates for the drug based on the ranking” as [Young et al. (paragraph [0016] – [0017], paragraph [0086])] Examiner’s interpretation: The examiner considers the ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC that outscored ligands 1MQ6:XLD and 1FJS:Z34 to be identifying the ranked ligands as candidates for a drug, since ligands 1MQ6:XLD and 1FJS:Z34 were consistently the worst outliners.  Ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC are placed in larger aromatic groups in a binding pocket that form complexes of a protein based on them outscoring ligands 1MQ6:XLD and 1FJS:Z34.  The examiner considers the scoring of the ligands to be the ranking, since the ligands with the worst scores are not used in the binding pocket;
“and experimentally evaluating at least one of the identified ranked ligands.” as [Young et al. (paragraph [0016] – [0017])];
Cozzini et al., Gapsys et al., Olsson et al. and Young et al. are analogous art because they are from the same field endeavor of analyzing the binding of ligands to a protein.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. of having ligands that form a protein by incorporating b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a); c. determining a most probable error associated with the most probable binding free energy difference for each ligand pair along each leg in the closed thermodynamic cycle from the probabilistic determination in step (b); d. identifying which of the ligands form complexes with the protein based on the relative binding free energies and most probable errors determined in step (c); ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies; identifying one or more of the ranked ligands as candidates for the drug based on the ranking; and experimentally evaluating at least one of the identified ranked ligands as taught by Young et al. for the purpose of enumerating the thermodynamic properties of water molecules solvating an active site of a protein in its apostate.
The motivation for doing so would have been because Young et al. teaches that by calculating the differences of binding affinities between congeneric pairs of ligands by way of a displaced solvent functional, the ability to rank binding affinities of a set of ligands for a given protein can be accomplished more efficiently (Young et al. (paragraph [0005] – [0007]).

With respect to claim 3, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Young et al. further discloses “wherein estimating the most probable error comprises computer-implemented analysis of binding free energy differences between ligands along legs of more than one closed thermodynamic cycle, and computer-implemented determination of the hysteresis magnitude about each of closed thermodynamic cycles.” as [Young et al. (paragraph [0077])];

With respect to claim 4, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “wherein steps (a) and (c) comprise determining a set of free energy values for each leg that minimizes the function

    PNG
    media_image3.png
    63
    97
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    183
    566
    media_image4.png
    Greyscale
” as [Cozzini et al. (Pg. 7, Free Energy Perturbation and Thermodynamic Integration Methods, 1st paragraph, “From a thermodynamic point of view, the most, etc.”, Scheme 1)];

With respect to claim 5, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Young et al. further discloses “wherein the ligands are congeneric.” as [Young et al. (Abstract, paragraph [0009])];

With respect to claim 7, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the error distribution associated with the free energy simulations is assumed to be uniform in step (a).” as [Cozzini et al. (Pg. 11, right col., 1st paragraph, "Another PMF, named DrugScore, was derived, etc.", Pg. 13, Empirical Force Fields, 1st paragraph, “In order to obtain fast scoring, etc.”)];

With respect to claim 9, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the connectivity of the closed thermodynamic cycles is represented as a graph.” as [Cozzini et al. (Pgs. 15, right col., last paragraph, “The first two of these themes are, etc.”, Fig. 4)];

With respect to claim 10, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the connectivity of the closed thermodynamic cycles is represented as a matrix.” as [Cozzini et al. (Pg. 3, left col., 1st paragraph, “Because Nature does not like empty spaces, etc.”, Pg. 4, left col., 1st paragraph, “The incorporation of a water molecule into protein-ligand interface, etc.”)];

Examiner’s note: Regarding the limitation of claim 12 that states “wherein the probablisitic determination comprises performing matrix algebra methods”, the examiner considers the claim language to be the probabilistic determination performing matrix algebra methods, since the probabilistic determination can be done by various methods including matrix algebra methods, see Pg. 4 1st paragraph of the specification.  Also, the examiner interprets the performing of the 53 structurally characterized protein-ligand complexes to be the performing of the matrix algebra methods, since a matrix can be used to create a required data structure, see Pg. 33, 1st paragraph, “To one skilled in the art, it should, etc.” of the specification;

With respect to claim 12, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “wherein the probablisitic determination comprises performing matrix algebra methods.” as [Cozzini et al. (Pg. 15, left col., 1st - 2nd paragraph, "The HINT model has largely been validated, etc.")] Examiner's interpretation: The examiner considers the claim language to be the probabilistic determination performing matrix algebra methods, since the probabilistic determination can be done by various methods including matrix algebra methods, see Pg. 4 1st paragraph of the specification.  Also, the examiner interprets the performing of the 53 structurally characterized protein-ligand complexes to be the performing of the matrix algebra methods, since a matrix can be used to create a required data structure, see Pg. 33, 1st paragraph, “To one skilled in the art, it should, etc.” of the specification;

28.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of Mandell et al. (U.S. PGPub 2003/0176656) (from IDS dated 11/1/18).

With respect to claim 6, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a).”
Mandell et al. discloses “wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a).” as [Mandell et al. (paragraph [0097] – [0100], paragraph [0106] – [0110])];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Mandell et al. are analogous art because they are from the same field endeavor of evaluating the binding of ligands with a receptor.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands by incorporating where a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis in step (a) as taught by Mandell et al. for the purpose of designing peptides or peptide-like molecules.
Cozzini et al. in view of Gapsys et al. in further view of Olsson et al. in further view of Young et al. in further view of Mandell et al. teaches wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a).
The motivation for doing so would have been because Mandell et al. teaches that by employing three kinds of templates that are derived from the analysis of the target protein sequences, the ability to produce peptides or peptide-like drugs having a high probability of binding can be accomplished (Mandell et al. (paragraph [0026] – [0027]).

29.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of Garcia-Moreno et al. (U.S. PGPub 2012/0258518) (from IDS dated 11/1/18).

Examiner’s note: The examiner considers the determination of pKa values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins to be additive with the Bennett error, since the Bennet acceptance ratio method is used to calculate free energy and errors for each free energy, see paragraph [0160] of the specification and paragraph [0087] – [0088] of the Garcia-Moreno et al. reference.

With respect to claim 8, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the error distribution of the free energy differences, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the error distribution associated with the free energy simulations is assumed to be additive with a Bennett error in step (a).”
Garcia-Moreno et al. discloses “wherein the error distribution associated with the free energy simulations is assumed to be additive with a Bennett error in step (a).” as [Garcia-Moreno et al. (paragraph [0087] – [0088])] Examiner’s interpretation: The examiner considers the determination of pKa values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins to be additive with the Bennett error, since the Bennet acceptance ratio method is used to calculate free energy and errors for each free energy, see paragraph [0160] of the specification.
 Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Garcia-Moreno et al. are analogous art because they are from the same field endeavor of estimating the difference in free energy.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the error distribution of the free energy differences by incorporating where the error distribution associated with the free energy simulations is assumed to be additive with the Bennett error in step (a) as taught by Garcia-Moreno et al. for the purpose of determining the pKa of an internal amino acid of a protein and mapping the folding free energy landscape of a protein.
Cozzini et al. in view of Gapsys et al. in further view of Olsson et al. in further view of Young et al. in further view of Garcia-Moreno et al. teaches wherein the error distribution associated with the free energy simulations is assumed to be additive with a Bennett error in step (a).
The motivation for doing so would have been because Garcia-Moreno et al. teaches that by substituting internal residues in a protein with acidic or basic amino acids one at a time, the ability to introduce internal ionizable groups into hydrophobic interior of a protein can be accomplished (Garcia-Moreno et al. (paragraph [0009]).

30.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of online reference A Graph-theoretic Algorithm for Comparative Modeling of Protein Structure, written by Samudrala et al. (from IDS dated 11/1/18).

With respect to claim 11, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the probablisitic determination comprises performing graph theoretical methods.”
Samudrala et al. discloses “wherein the probabilistic determination comprises performing graph theoretical methods.” as [Samudrala et al. (Abstract, Pg. 289, left col., 1st paragraph, “Figure 1. Illustration of the graph-theoretic, etc.”)];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Samudrala et al. are analogous art because they are from the same field endeavor of analyzing the interaction of atoms.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands by incorporating wherein the probablisitic determination comprises performing graph theoretical methods as taught by Samudrala et al. for the purpose of finding the best set of interactions in a protein structure.
Cozzini et al. in view of Gapsys et al. in further view of Olsson et al. in further view of Young et al. in further view of Samudrala et al. teaches wherein the probabilistic determination comprises performing graph theoretical methods.
The motivation for doing so would have been because Samudrala et al. teaches that by having an algorithm that uses graph theory to predict a protein structure, the ability to construct accurate comparative models of interactions in a protein structure can be accomplished (Samudrala et al. (Abstract, Pg. 288, 2nd – 3rd paragraph, “Our goal is to find the best set, etc.”).

31.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of Padilla et al. (U.S. PGPub 2003/0233197) (from IDS dated 11/1/18).

With respect to claim 13, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the probablisitic determination comprises performing Bayesian methods.”
Padilla et al. discloses “wherein the probablisitic determination comprises performing Bayesian methods.” as [Padilla et al. (paragraph [0010], paragraph [0119])];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Padilla et al. are analogous art because they are from the same field endeavor of evaluating the binding of ligands.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands by incorporating wherein the probabilistic determination comprises performing Bayesian methods as taught by Padilla et al. for the purpose of mining and analyzing gene expression data to generate clinically relevant information.
Cozzini et al. in view of Gapsys et al. in further view of Olsson et al. in further view of Young et al. in further view of Padilla et al. teaches wherein the probabilistic determination comprises performing Bayesian methods.
The motivation for doing so would have been because Padilla et al. teaches that by using a Markov net probabilistic model to model the known probabilities of the multiple outcomes of the patient's records, the ability to analyzing and mine gene expressing data in connection with a disease diagnosis can be accomplished (Padilla et al. (paragraph [0007], paragraph [0010]).

32.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18)  in view of El Ghaoui et al. (U.S. PGPub 2007/0026406) (from IDS dated 11/1/18).

With respect to claim 14, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the probablisitic determination comprises performing Maximum likelihood methods.”
El Ghaoui et al. discloses “wherein the probablisitic determination comprises performing Maximum likelihood methods.” as [El Ghaoui et al. (paragraph [0131])];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and El Ghaoui et al. are analogous art because they are from the same field endeavor of evaluating the binding of ligands.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. of determining the binding free energy difference for a set of ligands by incorporating wherein the probablisitic determination comprises performing Maximum likelihood methods as taught by El Ghaoui et al. for the purpose of classifying multi-dimensional biological data.
Cozzini et al. in view of Gapsys et al. in further view of Olsson et al. in further view of Young et al. in further view of El Ghaoui et al. teaches wherein the probablisitic determination comprises performing Maximum likelihood methods.
The motivation for doing so would have been because El Ghaoui et al. teaches that by each gene expression dataset of the plurality of gene expression datasets including a set of gene expression levels and a set of gene expression intervals, the ability to predict a biological activity or a biological state of a biological sample can be accomplished (El Ghaoui et al. (paragraph [0003], paragraph [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147